Citation Nr: 1224129	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  08-29 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to wavier of the recovery of overpayment of VA benefits in the amount of $15,134.00, to include the preliminary issue of the validity of the debt.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a hearing before the Board in his October 2008 substantive appeal.  In July 2009, the Board contacted the Veteran and, noting his incarcerated status, inquired as to whether he would be able to attend a Board hearing in the near future.  The Board's July 2009 letter also gave a number of alternative options for the Veteran to consider, including withdrawing his request for a hearing.  In July 2012, the Veteran's authorized representative notified the Board that the Veteran will be incarcerated until November 2017 and that a hearing is therefore impractical.  Under the circumstances, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Under applicable law, if a veteran has a service-connected disability rated 20 percent or more and is incarcerated in a Federal, State, local, or other penal institution or correctional facility for a period in excess of sixty days for conviction of a felony, he cannot be paid compensation in excess of the 10 percent rate for the period beginning on the sixty-first day of such incarceration and ending on the day such incarceration ends.  38 U.S.C.A. §§ 1114(a), 5313(a)(1) (West 2002 & Supp. 2011); 38 C.F.R. § 3.665 (2011).

Here, the Veteran was in receipt of service-connected compensation benefits payable at an 80 percent disability rate.  In February 2007, he notified VA that he had been incarcerated at Perry County Prison since December 15, 2006.  Thereafter, in February 2008, the RO took action to adjust the Veteran's compensation benefits, effective February 16, 2007, in accordance with 38 C.F.R. § 3.665.  The RO's action created an overpayment of $15,134.00.  In March 2008, the Veteran requested a waiver of the recovery of this debt.  His request was denied in May 2008, and he subsequently perfected an appeal of this issue.  

During the pendency of the appeal, both the Veteran and his authorized representative asserted that the original debt is not valid.  Specifically, the Veteran's authorized representative contended in a May 2012 written presentation that the Veteran was not convicted of a felony until January 30, 2007; thus, forfeiture should not have occurred until March 2, 2007.  

The Board notes that, when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c) (2011); VAOPGCPREC 6-98 (Apr. 24, 1998).  Although a 180-day time limit applies to a veteran's request for waiver of recovery, there is no time limit pertaining to his challenge of the validity of the overpayment.  Furthermore, the United States Court of Appeals for Veterans Claims (Court) has held that the issues of the validity of the overpayment and waiver of recovery are inextricably intertwined, and that the Board errs in considering one issue when the other issue is unresolved.  As it does not appear that the RO has considered the Veteran's contentions regarding the validity of his debt, a remand is necessary for the RO to address this issue along with the request for a waiver of indebtedness.  

Additionally, in order to resolve the validity of the debt, the claims file must document the calculation as to how the amount of the overpayment was determined.  See Narron v. West, 13 Vet. App. 223 (1999).  That calculation is not shown in the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran an audit of the benefits he received and the benefits to which he was entitled during the time period relevant to the overpayment.  A copy of that audit should be included in the claims file.  

2.  After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the issue of entitlement to a waiver of recovery of an overpayment of service-connected benefits in the amount of $15,134.00, to specifically include the preliminary issue of the validity of the debt.  If the benefit sought on appeal remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


